Citation Nr: 1313979	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to July 1984 in the United States Army as an enlisted person and later an officer. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for PTSD and granted an increased rating of 10 percent for sciatic nerve involvement with sensory loss of the left second toe, effective November 19, 2008.  Also initially on appeal was the issue of entitlement to an increased evaluation for lumbosacral disc derangement, rated as 20 percent disabling.  

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board has construed the Veteran's claim for service connection for posttraumatic stress disorder as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder, regardless of the precise diagnosis.

The Veteran was denied service connection for major depressive disorder in an unappealed May 2007 rating decision as there was no evidence of a current disability or diagnosis of the disorder.  The current claim is premised on a diagnosis of PTSD, not considered in the May 2007 decision (although a diagnosis of PTSD was constructively of record as reflected in a September 2006 rating decision).  A claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In February 2012, the Board, in pertinent part, remanded the claim for service connection for a psychiatric disability to the RO via the Appeals Management Center (AMC), in Washington, DC.  

There has been substantial compliance with its remand instructions.  The AMC obtained an examination of the Veteran in March 2012.  During that examination, the examiner reviewed the Veteran's records and then proffered an opinion concerning the etiology of any found mental condition from which the Veteran was suffering therefrom.  That opinion was included in the record and returned to the AMC for further processing.  The AMC then issued a Supplemental Statement of the Case (SSOC) that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its February 2012 Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).


FINDINGS OF FACTS

1.  The Veteran's current psychiatric disability, regardless of diagnosis, is the result of disease or injury in active military service.  
 

CONCLUSION OF LAW

The Veteran's current psychiatric disability, regardless of diagnosis, caused or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2012), service connection will be awarded for a disability resulting from a disease or injury in service. 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

Additionally, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2012).  The presumption of soundness does not apply if the Veteran underwent no examination for service entrance.  Smith v. Shinseki, 24 Vet. App. 40 (2010)  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2012). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2012). 

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

The Veteran contends that while on active duty, he was subjected to multiple stressors and hazardous events.  He has reported that when he was in service, his unit was involved in a "near" miss weapons firing incident.  He has stated that his unit went to a range to use up ammunition that it had not used during an exercise.  Unbeknownst to the Veteran's unit, there was another unit that was also on that range which fired weapons at his unit.  He has averred that while no one was hurt as a result of the miscommunication, no one was disciplined for the action.  

The Veteran has additionally reported that his unit commander had a sexual dalliance with his wife.  Moreover, he also maintains that a unit lieutenant, along with friends of the lieutenant, unfairly treated the Veteran.  He has maintained that as a result of the stressors, his marriage broke-up, and he eventually left the Army even though he had originally thought of making the service a career.  It has been further insinuated that since his discharge from service, he has experienced psychiatric symptoms. 

The Veteran's service treatment records do not include the report of an examination for service entrance.  At one point, the Veteran saw a social worker over concerns about his wife's behavior, although her relationship with a unit commander was not mentioned.  In a report of medical history completed for discharge from service, the Veteran reported difficulty sleeping.  On examination for discharge from service, it was indicated that he was psychiatrically normal.

The medical records indicate that, over the years, the Veteran has been diagnosed as suffering from variously diagnosed psychiatric disabilities.  These conditions included major depression, PTSD, and anxiety.  

In conjunction with his claim for benefits, and to obtain additional medical information with respect to the assertions made by the Veteran, the Board remanded this issue back to the AMC in February 2012.  A psychiatric examination of the Veteran was subsequently performed in March 2012.  A copy of the examination report is of record. 

The examination report reveals that the examiner reviewed the Veteran's claims folder and the pertinent medical records contained therein.  The examiner went on to write the following:

The claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness. . . 

Rationale:  [The Veteran] had no history of mental health treatment before he joined the service.  [The Veteran's] sub threshold PTSD (anxiety disorder NOS) more likely than is related to his experiences serving in the Army (specifically the artillery fire he had to dodge).

His chronic depression also at least as likely as not had its onset when he was serving in the military and 

underwent various stresses related to his family, his marriage, and his work.

His generalized anxiety disorder may have begun prior to his military service in that it fundamentally had to do with his feelings of wanting to please his father and make him proud.  However, based on his description, it is apparent that this was exacerbated while he was in the military dealing with the various stressors of trying to be a good military officer.  

The examiner did indicate that the diagnoses were based upon the treatment records, information in the claims folder, and "credible self-report" of the Veteran.  

The claims folder does not contain any additional evidence that would either confirm or refute the Veteran's assertions concerning any stressors he may have experienced while on active duty.  

While there have been various labels applied to the Veteran's psychiatric disability, it is not in dispute that he has such a current disability.  Hence, the first element of service connection is established.

The Veteran is competent to report in service psychiatric symptoms, and sleep disturbance is documented in the service treatment records.  The social work note also supports his reports of marital discord, though the details are somewhat different.  The requirement for an in-service injury or illness as thus, also satisfied.

The remaining question is whether the current disabilities are related to the symptoms or events in service.  The VA examiner provided an opinion linking some of the current psychiatric disability directly to service, namely depression and "subthreshold PTSD (anxiety disorder NOS)."  The examiner somewhat contradictorily speculated that generalized anxiety disorder "may" have begun before service, but was aggravated by service.  The examiner's opinion about the possibility that anxiety pre-existed service is speculative, and his opinion about aggravation ultimately supports a link between the current disability and service on the basis of aggravation.  Given the examiner's opinion that anxiety disorder was a direct result of in-service stressors, the weight of the evidence is in favor of a link between the current anxiety disorder and depression and service.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Accordingly, the Board finds that the examiner's opinion is probative and supports a grant of service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

In determining whether service connection is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board acknowledges that earlier VA treatment records have included findings of PTSD.  The earlier assessments did not include any detailed consideration as to how the criteria for PTSD were met.  The subsequent VA examiner attributed all of the Veteran's symptomatology to anxiety and depression after considering the PTSD criteria.  Regardless of the diagnosis, the weight of the evidence is to the effect that the Veteran's current psychiatric disability directly results from events in service.  Accordingly, service connection for the current psychiatric disability, regardless of diagnosis is granted.




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


